IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

THE STATE OF TEXAS

            VS.                                      CAUSE NUMBER PD-0013-15

MICHAEL ERIC RENDON

                                             ORDER

       The above styled and numbered cause was before this Court in Cause No. 12-8-26805-D

from the 377TH District Court of Victoria County. On December 16, 2015, this Court issued an

opinion affirming the Court of Appeals. Accordingly, the following exhibits are ordered returned

to the District Clerk of Victoria County.


                              1. Defense Exhibits:    1 through 11




       IT IS SO ORDERED THIS THE 8th DAY OF FEBRUARY, 2016



                                            PER CURIAM

EN BANC

DO NOT PUBLISH